United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               _____________

                               No. 00-2953EA
                               _____________

Jerry L. Jarrett,                       *
                                        *
              Appellant,                *
                                        *
       v.                               *
                                        *
Larry Norris, Director, Arkansas        *
Department of Correction; Max           *
Mobley, Director of Treatment,          *
Arkansas Department of Correction;      *
John Byus, Director of Medical          * On Appeal from the United
Treatment, Arkansas Department of       * States District Court
Correction (originally sued as Byse);   * for the Eastern District
Correctional Medical Services           * of Arkansas.
(originally sued as C.M.S.); Michael    *
Young, Dr., Assistant Director          * [Not To Be Published]
Diagnostic Medicine, Arkansas           *
Department of Correction; Brickman,     *
Medical Director, Diagnostic Unit,      *
Arkansas Department of Correction;      *
Mogho, Dr., Medical Assistant           *
Director, Diagnostic Unit, Arkansas     *
Department of Correction; Charlie       *
Walls, Medical Supervisor, Sebastian    *
County Sheriff’s Office,                *
                                        *
              Appellees.                *
                                   ___________

                       Submitted: June 7, 2001
                           Filed: June 25, 2001
                               ___________
Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

      Arkansas inmate Jerry Jarrett appeals the District Court’s1 dismissal without
prejudice of his 42 U.S.C. § 1983 complaint for failure to exhaust his administrative
remedies as required under 42 U.S.C. § 1997e(a) (West Supp. 2000). The District
Court did not err. Although Jarrett submitted numerous grievances regarding his
medical care, he did not present proof that he fully exhausted as to all of the claims in
his complaint. See Graves v. Norris, 218 F.3d 884, 885 (8th Cir. 2000) (per curiam);
McAlphin v. Morgan, 216 F.3d 680, 682 (8th Cir. 2000) (per curiam); Hartsfield v.
Vidor, 199 F.3d 305, 309 (6th Cir. 1999).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District
of Arkansas.
                                           -2-